994 F.2d 843
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Denver O'DELL, Appellant,v.Coleman MCSPADDEN;  Dennis McSpadden;  Charles Pewitt;  GaryH. Terando;  Larry Cotrell; Paul Montgomery, Appellees.
No. 92-3795EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 3, 1993.Filed:  May 7, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Denver O'Dell, a Missouri inmate, brought this 42 U.S.C. § 1983 action against his defense attorney, four county coroners, and a county commissioner alleging they acted collectively and individually to convict him wrongly.  O'Dell appeals the district court's order dismissing the action.  The district court concluded O'Dell's claims against his attorney and the coroners were barred by collateral estoppel because O'Dell unsuccessfully raised the same claims in a state court motion for postconviction relief.  The district court granted the commissioner summary judgment because O'Dell did not set forth specific facts that show there is sufficient evidence to allow a jury to return a verdict for O'Dell.  Having carefully reviewed the record, we conclude the district court properly disposed of O'Dell's action.   See Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984) (federal court must give state court judgment same preclusive effect as would state court);   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986) (summary judgment is proper if there is not sufficient evidence for a jury to return a verdict for the nonmoving party).  Accordingly, we affirm.